DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schwab DE 102012022543.
Claim 11.  An internal gearbox actuating device comprising: a main shaft (56) mounted slidingly through a casing (casing of 42, 50, 52) and including a transverse extension (66) configured to act on an intermediate longitudinal member (70) that is used to move a gearshift fork (36), wherein the intermediate longitudinal member is mounted in translation in relation to the casing.  
Claim 12.  The device as claimed in claim 11, in which the gearshift fork is positioned on a secondary shaft (34, 38 and/or 40).  
Claim 13.  The device as claimed in claim 11, in which the intermediate longitudinal member is mounted on a tertiary shaft (74).  
Claim 15.  The device as claimed in claim 11, in which the transverse extension of the main shaft is configured to cooperate with a slot (71) in the intermediate longitudinal member.  
Claim 16.  The device as claimed in claim 11, in which the intermediate longitudinal member has a slot (84) that is configured to cooperate with a projection (86) from the gearshift fork.  
Claim 17.  The device as claimed in claim 16, in which the projection has a rectangular section (rectangular section of 86).  
Claim 18.  The device as claimed in claim 11, in which the gearshift fork is positioned on a secondary shaft (34, 38 and/or 40), the intermediate longitudinal member is mounted on a tertiary shaft (74), and at least one of the primary, secondary, and tertiary shafts is mounted slidingly in a bearing (bearing surface of 44/52 allowing sliding of 56 along direction 60) seated in the casing.  
Claim 19.  The device as claimed in claim 11, further comprising a rotation prevention device (80 and/or 82) configured to limit the angular displacement of the intermediate longitudinal member.  
Claim 20.  The device as claimed in claim 19, in which the rotation prevention device includes translational guide means (guiding portion of 80 and/or 82) for the intermediate longitudinal member.

Allowable Subject Matter
Claim 14is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658